 


 HR 2167 ENR: Reverse Mortgage Stabilization Act of 2013
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 2167 
 
AN ACT 
To authorize the Secretary of Housing and Urban Development to establish additional requirements to improve the fiscal safety and soundness of the home equity conversion mortgage insurance program. 
 
 
1.Short titleThis Act may be cited as the Reverse Mortgage Stabilization Act of 2013.  
2.Additional safety and soundness requirements for home equity conversion mortgage insurance programSubsection (h) of section 255 of the National Housing Act (12 U.S.C. 1715z–20(h)) is amended— 
(1)in paragraph (1), by striking and at the end;  
(2)in paragraph (2), by striking the period at the end and inserting ; and; and  
(3)by adding at the end the following new paragraph: 
 
(3)establish, by notice or mortgagee letter, any additional or alternative requirements that the Secretary, in the Secretary’s discretion, determines are necessary to improve the fiscal safety and soundness of the program authorized by this section, which requirements shall take effect upon issuance. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
